DETAILED ACTION
This office action is responsive to communications filed on July 12, 2022.  Claims 2, 18, 27 and 29 have been amended.  Claims 20-23 have been canceled.  New claims 31-34 have been added.  Claims 1-19 and 24-34 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 26, 28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2021/0045093) in view of Tsai et al. (US 2019/0149285).

Regarding Claim 1, Rao teaches a method for wireless communication at a first user equipment (UE), comprising:
receiving a plurality of sidelink channel state information reports from the plurality of second UEs (“L-UE 402 may configure the M-UEs 406 in Mode 2, in the UE group 401, to make measurements of the channel (sidelink received signal strength indicator (SL-RSSI), sidelink reference signal received power (SL-RSRP), signal to interference-plus-noise ratio (SINR)) and loading conditions (channel busy ratio (CBR), channel occupancy ratio (CoR)) on one or many channels or resource pools and report the measurements to the L-UE 402” – See [0091]; L-UE (first UE) receives a plurality of sidelink measurement reports from the M-UEs (second UEs)); and
transmitting the plurality of sidelink channel state information reports to a network entity (“Next, the L-UE 402 aggregates the measurements reported by all M-UE 406 and reports the aggregated measurements over the configured channels/resources pools to the RAN node 214 by indicating the UE Group identifier and L-UE identifier” – See [0091]; The L-UE aggregates the sidelink measurement reports from the plurality of M-UEs and transmits them to RAN node 214 (network entity)).
Rao does not explicitly teach determining a priority associated with each of a plurality of second UEs in sidelink communications with the first UE, prioritizing each sidelink channel state information report of the plurality of sidelink channel state information reports based at least in part on the priority of a corresponding second UE from which the sidelink channel state information report is received, wherein a subset of the plurality of sidelink channel state information reports is transmitted to the network entity based at least in part on the prioritizing.
However, Tsai teaches determining a priority associated with each of a plurality of CSI reports, prioritizing each CSI report of the plurality of CSI reports based at least in part on the priority, wherein a subset of the plurality of sidelink channel state information reports is transmitted to the network entity based at least in part on the prioritizing (“FIG. 9 is a diagram 900 illustrating how to apply an omission rule based on priorities in CSI reporting. Generally, if a payload (e.g., the payload 742 or the payload 754 in FIG. 7) to carry CSI reports is large enough, all components of the CSI reports can be carried in the payload. However, when a payload to carry CSI reports is not large enough, a UE (e.g., the UE 704) need to decide which components of the CSI reports will be carried and which components of the CSI reports have to be omitted. There may be different ways for a UE to make such a decision, and one option is to make such a decision based on a predetermined priority rule. More specifically, a UE will omit CSI components with relatively low priorities. In other words, a UE will always carry CSI components with the highest priority in a payload first, and if the UE can still carry more CSI components in the payload, the UE will carry CSI components with the next highest priority in the payload” – See [0063]; “In FIG. 9, different CSI components of N CSI reports (e.g., the N CSI reports 810-1 to 810-N) are classified into different boxes (i.e., Box #A 911 to Box #2N 924) with different priorities 910” – See [0064]; When a payload is not large enough to carry all CSI reports, a subset of CSI reports is selected and transmitted based on the priorities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao to determine a priority associated with each of a plurality of second UEs based on their reports, and prioritize each sidelink channel state information report of the plurality of sidelink channel state information reports based at least in part on the priority of a corresponding second UE from which the sidelink channel state information report is received, wherein a subset of the plurality of sidelink channel state information reports is transmitted to the network entity based at least in part on the prioritizing.  Motivation for doing so would be to enable the first UE to decide which reports will be transmitted to the network entity in the event that the payload for carrying the reports is not large enough for all of the reports (See Tsai, [0063]).

Regarding Claim 3, Rao in view of Tsai teaches the method of Claim 1.  Tsai further teaches determining that a first payload size of the plurality of sidelink channel state information reports exceeds a maximum size of a transmission container; omitting at least a part of one or more of the plurality of sidelink channel state information reports from the transmission; and transmitting the subset of the plurality of sidelink channel state information reports based at least in part on the omitting, wherein a second payload size of the subset of the plurality of sidelink channel state information reports is smaller than or equal to the maximum size of the transmission container (“FIG. 9 is a diagram 900 illustrating how to apply an omission rule based on priorities in CSI reporting. Generally, if a payload (e.g., the payload 742 or the payload 754 in FIG. 7) to carry CSI reports is large enough, all components of the CSI reports can be carried in the payload. However, when a payload to carry CSI reports is not large enough, a UE (e.g., the UE 704) need to decide which components of the CSI reports will be carried and which components of the CSI reports have to be omitted. There may be different ways for a UE to make such a decision, and one option is to make such a decision based on a predetermined priority rule. More specifically, a UE will omit CSI components with relatively low priorities. In other words, a UE will always carry CSI components with the highest priority in a payload first, and if the UE can still carry more CSI components in the payload, the UE will carry CSI components with the next highest priority in the payload. This process continues until when the remaining payload size is not large enough to carry all CSI components with the next highest priority” – See [0063]; When the total size of all the reports (first payload size) exceeds the size of payload 742 (maximum size of a transmission container), the first UE omits low priority reports from the transmission.  The highest priority reports are added until the size of the payload 742 is not large enough to carry any more reports.  Thus, the size of the subset of reports (second payload size) is less than or equal to the size of the payload 742 (maximum size of the transmission container)).

Regarding Claim 4, Rao in view of Tsai teaches the method of Claim 1.  Tsai further teaches assigning a report configuration identification (ID) to each sidelink channel state information report of the plurality of sidelink channel state information reports based at least in part on the priority of the corresponding second UE from which the channel state information report is received; and prioritizing each sidelink channel state information report of the plurality of sidelink channel state information reports based at least in part on the assigned report configuration ID (See Fig. 9; Each of the reports has a number 1 through N, where the reports are prioritized in order with 1 having the highest priority and N having the lowest).

Regarding Claim 5, Rao in view of Tsai teaches the method of Claim 1.  Rao further teaches that the priority of the corresponding second UE is associated with an identification (ID) of the corresponding second UE from which the sidelink channel state information report is received, a priority associated with an ID of a group of second UEs that includes the corresponding second UE from which the sidelink channel state information report is received, or a priority associated with an ID of sidelink communications between the first UE and the corresponding second UE (“UE group service class (class ID, group velocity, group size {distance between UEs}, group QoS requirements {reliability, throughput, latency}, group priority)” – See [0108]; “the L-UE 402 aggregates the measurements reported by all M-UE 406 and reports the aggregated measurements over the configured channels/resources pools to the RAN node 214 by indicating the UE Group identifier and L-UE identifier” – See [0091]; A priority is associated with a group of M-UEs (second UEs), wherein the group of M-UEs is further associated with a group ID).

Regarding Claim 6, Rao in view of Tsai teaches the method of Claim 1.  Tsai further teaches that prioritizing each sidelink channel state information report of the plurality of sidelink channel state information reports comprises: prioritizing each sidelink channel state information report of the plurality of sidelink channel state information reports based at least in part on the priority of the corresponding second UE from which the sidelink channel state information report is received and one or more other factors (“FIG. 9 is a diagram 900 illustrating how to apply an omission rule based on priorities in CSI reporting. Generally, if a payload (e.g., the payload 742 or the payload 754 in FIG. 7) to carry CSI reports is large enough, all components of the CSI reports can be carried in the payload. However, when a payload to carry CSI reports is not large enough, a UE (e.g., the UE 704) need to decide which components of the CSI reports will be carried and which components of the CSI reports have to be omitted. There may be different ways for a UE to make such a decision, and one option is to make such a decision based on a predetermined priority rule. More specifically, a UE will omit CSI components with relatively low priorities. In other words, a UE will always carry CSI components with the highest priority in a payload first, and if the UE can still carry more CSI components in the payload, the UE will carry CSI components with the next highest priority in the payload. This process continues until when the remaining payload size is not large enough to carry all CSI components with the next highest priority” – See [0063]; See also Fig. 9; The reports are prioritized based on a report number (where different reports come from different UEs as disclosed by Rao).  The reports are further prioritized based one or more other factors such as WB or SB CSI).

Regarding Claim 7, Rao in view of Tsai teaches the method of Claim 6.  Tsai further teaches determining a priority value to assign to each sidelink channel state information report of the plurality of sidelink channel state information reports based at least in part on the priority of the corresponding second UE from which the sidelink channel state information report is received and the one or more other factors; and assigning the priority value to the sidelink channel state information report (“FIG. 9 is a diagram 900 illustrating how to apply an omission rule based on priorities in CSI reporting. Generally, if a payload (e.g., the payload 742 or the payload 754 in FIG. 7) to carry CSI reports is large enough, all components of the CSI reports can be carried in the payload. However, when a payload to carry CSI reports is not large enough, a UE (e.g., the UE 704) need to decide which components of the CSI reports will be carried and which components of the CSI reports have to be omitted. There may be different ways for a UE to make such a decision, and one option is to make such a decision based on a predetermined priority rule. More specifically, a UE will omit CSI components with relatively low priorities. In other words, a UE will always carry CSI components with the highest priority in a payload first, and if the UE can still carry more CSI components in the payload, the UE will carry CSI components with the next highest priority in the payload. This process continues until when the remaining payload size is not large enough to carry all CSI components with the next highest priority” – See [0063]; See also Fig. 9; The reports are prioritized based on a report number (where different reports come from different UEs as disclosed by Rao).  The reports are further prioritized based one or more other factors such as WB or SB CSI.  The assigned priority is then used to determine which reports to include or omit from the transmission to the network entity).

Regarding Claim 11, Rao in view of Tsai teaches the method of Claim 6.  Tsai further teaches that the one or more other factors comprise one or more of a time domain configuration associated with the sidelink channel state information report received from the corresponding second UE, a physical channel on which the sidelink channel state information report is received from the corresponding second UE, a content of the sidelink channel state information report received from the corresponding second UE, a serving cell to which the sidelink channel state information report received from the corresponding second UE pertains, or a bandwidth part to which the sidelink channel state information report received from the corresponding second UE pertains (See Fig. 9; The priority is based on other factors such as whether the CSI is wideband (WB) or subband (SB) CSI, where wideband or subband corresponds to a bandwidth part to which the report pertains.  The prioritization based on WB or SB CSI is also considered to be prioritization based on a content of the report).

Claim 26 is rejected based on reasoning similar to Claim 1.
Claim 28 is rejected based on reasoning similar to Claim 3.
Claim 31 is rejected based on reasoning similar to Claim 4.
Claim 32 is rejected based on reasoning similar to Claim 5.
Claim 33 is rejected based on reasoning similar to Claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2021/0045093) in view of Tsai et al. (US 2019/0149285) and further in view of Zhao et al. (US 2021/0385842).

Regarding Claim 12, Rao in view of Tsai teaches the method of Claim 11.  Rao and Tsai do not explicitly teach that the physical channel on which the sidelink channel state information report is received from the second UE comprises a physical sidelink shared channel (PSSCH), a physical sidelink control channel (PSCCH), or a physical sidelink feedback channel (PSFCH).
However, Zhao teaches that the physical channel on which the sidelink channel state information report is received from the second UE comprises a physical sidelink shared channel (PSSCH), a physical sidelink control channel (PSCCH), or a physical sidelink feedback channel (PSFCH) (“receiving, the SL CSI report from the SL RX UE in a Physical Sidelink Shared Channel (PSSCH)” – See Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao such that the physical channel on which the sidelink channel state information report is received from the second UE comprises a physical sidelink shared channel (PSSCH), a physical sidelink control channel (PSCCH), or a physical sidelink feedback channel (PSFCH) since it is well-known in the art that the PSSCH is one of the physical channels used for direct communication between a first and second UE.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2021/0045093) in view of Tsai et al. (US 2019/0149285) and further in view of Yoshioka et al. (US 2021/0226683).

Regarding Claim 13, Rao in view of Tsai teaches the method of Claim 1.  Rao and Tsai do not explicitly teach determining that a first channel allocated for transmitting at least the subset of the plurality of sidelink channel state information reports collides with a second channel allocated for transmitting other channel state information reports; and determining whether to transmit at least the subset of the plurality of sidelink channel state information reports on the first channel or the other channel state information reports on the second channel.
However, Yoshioka teaches determining that a first channel allocated for transmitting at least the subset of the plurality of sidelink channel state information reports collides with a second channel allocated for transmitting other channel state information reports; and determining whether to transmit at least the subset of the plurality of sidelink channel state information reports on the first channel or the other channel state information reports on the second channel (“As shown in FIG. 2, when an A-CSI report on the PUSCH and a P-CSI report on the PUCCH (or an SP-CSI report on the PUCCH) collide with each other, operation is performed so that the P-CSI report on the PUCCH (or the SP-CSI report on the PUCCH) is dropped. Moreover, the A-CSI report is fed back by using the PUSCH” – See [0059]; A report being transmitted on a PUSCH (first channel) collides with another report being transmitted on a PUCCH (second channel).  The UE determines to transmit the report on the PUSCH (first channel) and drop the other report from the PUCCH (second channel)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao to include determining that a first channel allocated for transmitting at least the subset of the plurality of sidelink channel state information reports collides with a second channel allocated for transmitting other channel state information reports; and determining whether to transmit at least the subset of the plurality of sidelink channel state information reports on the first channel or the other channel state information reports on the second channel.  Motivation for doing so would be to allow lower priority reports to be dropped when a plurality of report transmissions collide (See Yoshioka, Abstract).
 
Response to Arguments
Applicant’s arguments filed on July 12, 2022 have been fully considered but they are not persuasive.

On page 13 of the remarks, Applicant argues “The Office Action relies on the discussion in Tsai of prioritizing CSI components to decide whether to omit or include the CSI components in a payload to teach or suggest the above-quoted features of independent claim 1. However, Applicant submits that Tsai fails to teach or suggest ‘determining a priority associated with each of a plurality of second UEs in sidelink communications with the first UE,’ as recited in independent claim 1. The cited sections of Tsai fail to mention anything about sidelink communications, much less about priorities of UEs in sidelink communications with a first UE. Further, Applicant submits that Tsai fails to teach or suggest ‘prioritizing each sidelink channel state information report of the plurality of sidelink channel state information reports based at least in part on the priority of a corresponding second UE from which the sidelink channel state information report is received,’ as recited in independent claim 1. The cited sections of Tsai fail to mention anything about sidelink channel state information reports, much less prioritizing these reports based on priorities of UEs from which these reports are received.”
On page 14 of the remarks, Applicant argues “In addition, Applicant submits that Rao does not cure the deficiencies of Tsai. Rao is silent on prioritizing sidelink CSI reports, and the Office Action concedes that Rao fails to teach or suggest the above-quoted features of independent claim 1. In particular, the Office Action states that ‘Rao does not explicitly teach determining a priority associated with each of a plurality of second UEs in sidelink communications with the first UE [and] prioritizing each sidelink channel state information report of the plurality of sidelink channel state information reports based at least in part on the priority of a corresponding second UE from which the sidelink channel state information report is received, wherein a subset of the plurality of sidelink channel state information reports is transmitted to the network entity based at least in part on the prioritizing.’ Office Action, p. 3. Thus, Applicant submits that Rao cannot be relied on to teach or suggest the above-quoted features of independent claim 1.”

In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant emphasizes that Tsai does not teach anything in regards to sidelink communications between UEs or receiving/transmitting sidelink channel state information reports.  However, Tsai was not relied upon to teach the limitations that are related to sidelink communications and sidelink channel state information reports.
As shown above in the rejection of claim 1, Rao teaches a first UE that receives a plurality of sidelink channel information state reports from a plurality of second UEs (“L-UE 402 may configure the M-UEs 406 in Mode 2, in the UE group 401, to make measurements of the channel (sidelink received signal strength indicator (SL-RSSI), sidelink reference signal received power (SL-RSRP), signal to interference-plus-noise ratio (SINR)) and loading conditions (channel busy ratio (CBR), channel occupancy ratio (CoR)) on one or many channels or resource pools and report the measurements to the L-UE 402” – See [0091]).  The L-UE (first UE) receives a plurality of sidelink measurement reports from the M-UEs (second UEs).  Rao further teaches the first UE transmitting the plurality of sidelink channel state information reports to a network entity (“Next, the L-UE 402 aggregates the measurements reported by all M-UE 406 and reports the aggregated measurements over the configured channels/resources pools to the RAN node 214 by indicating the UE Group identifier and L-UE identifier” – See [0091]).  The L-UE aggregates the sidelink measurement reports from the plurality of M-UEs and transmits them to RAN node 214 (network entity).
Rao, however, does not teach that when transmitting the reports, a subset of the reports is transmitted, wherein the subset is based on priorities associated with each of the plurality of second UEs.  Tsai teaches that, when transmitting a plurality of CSI reports in one message, if there is not enough payload available for all reports, the reports can be prioritized and some are omitted, leaving the higher priority reports to be carried in the available payload (“FIG. 9 is a diagram 900 illustrating how to apply an omission rule based on priorities in CSI reporting. Generally, if a payload (e.g., the payload 742 or the payload 754 in FIG. 7) to carry CSI reports is large enough, all components of the CSI reports can be carried in the payload. However, when a payload to carry CSI reports is not large enough, a UE (e.g., the UE 704) need to decide which components of the CSI reports will be carried and which components of the CSI reports have to be omitted. There may be different ways for a UE to make such a decision, and one option is to make such a decision based on a predetermined priority rule. More specifically, a UE will omit CSI components with relatively low priorities. In other words, a UE will always carry CSI components with the highest priority in a payload first, and if the UE can still carry more CSI components in the payload, the UE will carry CSI components with the next highest priority in the payload” – See [0063]).  While Tsai does not include any concepts related to sidelink communications, it still teaches a concept that is well-known the networking arts.  That is, if there are a plurality of messages to be sent and not all of the messages will fit in a given payload size, then the higher priority messages can be transmitted while lower priority messages are omitted from the payload.  Applying this concept to the disclosure of Rao yields the straightforward and predictable result that when a relay UE receives a plurality of sidelink CSI reports from remote UEs, it must omit some of the sidelink CSI reports and transmit only a subset of reports (e.g., those with high priority) if all of the sidelink CSI reports will not fit within its available transmission resources.

Allowable Subject Matter
Claims 2, 8-10, 14-17 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18, 19, 24, 25, 29, 30 and 34 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478